Citation Nr: 1119940	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a head disability, to include headaches.

4.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973 and from November 1974 to November 1977.  He also had periods of active and inactive duty for training from June 1983 to December 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues were most previously before the Board in September 2009, at which time they were reopened and remanded for further development.

The issue of entitlement to service connection for psychiatric disability, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Presbyopia corrected with glasses, and surgically corrected strabismus, were clinically diagnosed on hospitalization in September 1969 prior to service, and bilateral defective distant vision, corrected to 20/30 in each eye, was identified on enlistment examination in October 1974.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that pre-existing eye disability was aggravated by active service.

3.  Refractive error is not a disability for which service connection may be established.

4.  Right eye subretinal neovascularization, retinal detachment, and glaucoma, initially demonstrated years after service, have not been shown by competent medical, or competent and credible lay, evidence of record to be related to active service.

5.  Clear and unmistakable evidence of record establishes that a postoperative head disability was clinically demonstrated prior to the Veteran's first and second periods of active service, and was not aggravated by his periods of active service.

6.  Chronic headaches demonstrated subsequent to service have not been clinically dissociated from headaches in service by competent medical evidence.

7.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a currently diagnosed chronic right or left knee disability.


CONCLUSIONS OF LAW

1.  A pre-existing eye disability (presbyopia corrected with glasses, and/or surgically corrected strabismus) was not aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  A chronic eye disability (to include right eye subretinal neovascularization, retinal detachment, and glaucoma) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

3.  Chronic headaches were incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

4.  A chronic disability of the left or right knee was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in June 2002, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the appellant to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In January 2008 and May 2010 letters, the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations with opinions that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examiners' opinions are more than adequate.  The VA examiners performed physical examinations of the Veteran and reviewed the Veteran's medical records.  Supporting rationale was provided for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its September 2009 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.


Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Bilateral eye disability.

A report of private hospitalization in September 1969 noted as medical history that the Veteran had had an eye operation in 1958 for strabismus causing diplopia.  Examination of the eyes revealed presbyopia corrected with glasses, and surgically corrected strabismus.  Physical examination also revealed slight strabismus, but the appellant denied diplopia.  

On pre-induction examination in August 1970, a diagnosis of defective vision was made.  The reported clinical findings included distant vision corrected to 20/30 in each eye.  The Veteran's service treatment records from his first period of service, from February 1971 to February 1973, are negative for any recorded evidence of complaints, treatment, or diagnoses of any disability of the eyes.

As for his second period of service, in reports of medical history completed in conjunction with his October 1974 enlistment examination, as well as his October 1977 separation examination, the Veteran reported a history of eye trouble and noted that he had undergone eye surgery at age 8, in 1958.  The medical history reports also show that the Veteran wore glasses or contact lenses.  On enlistment examination in October 1974, the Veteran's distant vision was 20/40 in the right eye, and 20/30 in the left eye.  His distant vision was corrected to 20/30 in each eye.  A November 1974 Record of Optometric Examination shows that there was no change in the Veteran's prescription and that he could keep the same lenses.  In a July 1977 service treatment record, the Veteran reported that he saw double and floaters and that he occasionally saw things shake and that his eyes focused slowly.

A September 1978 letter from a private physician essentially noted that the Veteran had undergone surgery for strabismus (right eye "turning up") in 1960.

Private and VA treatment records reveal that since 1986 the Veteran has been treated for various eye conditions, including blurred vision, right eye subretinal neovascularization, and glaucoma.  Treatment records from the Veteran's service in the Kentucky Army National Guard dated from 1982 to 1998 show that the Veteran had a history of eye trouble and that he had right eye laser surgery in January 1986.

At a June 2010 VA eye examination, the examiner noted the Veteran's medical history and reported a diagnosis of retinal detachment of the right eye.  The examiner commented as follows:

The [Veteran's] pre-existing eye disabilities are his strabismus and most likely juxtapapillary temporal idiopathic choroidal neovascular membrane s/p laser treatment in the right eye.  The [Veteran's] pre-existing eye disabilities were not aggravated by his service in the military.  The [Veteran's] strabismus was diagnosed in infancy after brain surgery per pt. History, and has been stable since being successfully treated with prisms and eye muscle surgery at age 6.  The [Veteran] reports laser treatment in his right eye in the 1980's for what appears to be a idiopathic choroidal neovascular membrane.  There is a stable scar in that area which is not related to his recent retinal detachment.  The [Veteran's] current eye disability which is a recent retinal detachment of the right eye s/p repair is not etiologically related to his service in the military nor is it etiologically related to his strabismus's or past laser treatment.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Presbyopia corrected with glasses, and surgically corrected strabismus, were clinically identified on hospitalization in September 1969, prior to the Veteran's entrance to service.  Additionally, bilateral defective vision was clinically demonstrated on pre-induction examination in August 1970.  Further, on enlistment examination in October 1974, his distant vision was corrected to 20/30 in each eye.  As such, the presumption of soundness does not attach for those eye disorders.  No other eye disability was clinically noted at the time of examination for entrance into the Veteran's first or second period of service.  As such, the presumption of soundness attaches as to any other eye disability.

The evidence does not establish that the pre-existing presbyopia corrected with glasses, or the surgically corrected strabismus, underwent any increase in service.  Other than the July 1977 record, service treatment records reveal no indication that the Veteran complained of or was treated for any eye problems during service.  Further, a VA physician has, after examining the Veteran and reviewing the pertinent records, specifically stated that no increase in severity occurred.  Significantly, the Board observes that the "eye" portion of the Veteran's "PULHES" profile was recorded as "2" on the October 1974 service enlistment examination but was designated as a "1" on the October 1977 service separation examination.  In short, the preponderance of the evidence is against a finding that any pre-existing eye disability was aggravated by active service.

The Board notes in passing that the evidence of record does not suggest that the Veteran's current eye disability was aggravated by any periods of ACDUTRA and/or INACDUTRA.  Further, the presumption of aggravation is not applicable to a claimant seeking service connection based on a period of ACDUTRA and/or INACDUTRA.  Service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010).

Additionally, the Board notes that refractive error (to include presbyopia) is not a disability for which service connection may be established.  38 C.F.R. § 3.303(c).

Relative to the post service initial diagnoses of right eye subretinal neovascularization, retinal detachment, and glaucoma, there has been no competent medical evidence which relates the etiology of any such eye disability to service.  Indeed, the June 2010 VA examiner opined that recent retinal detachment of the right eye, status post repair, is not etiologically related to his service in the military.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing eye problems).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran, however, as a layperson, is not competent to opine on a matter that requires medical knowledge.  Thus, while the Veteran is competent and credible to report that he had eye problems, before, during, and after service, he is not competent to say that any current eye disability was incurred in or aggravated by active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.  Head disability, to include headaches.

A private medical record dated in May 1952 contained an impression of internal hydrocephalus.  An operation report reveals that a craniectomy was performed.  On private hospitalization in September 1969, the Veteran complained of dull pain above the right eye which was like a headache.  A disability of the head was not noted on pre-induction examination in August 1970.  A scalp scar was noted on examination in December 1972.  A disability of the head was not noted on enlistment examination in October 1974.  

Service treatment records show that the Veteran reported a history of head surgery when he was eight months old.  Such records also show that the Veteran complained of, and sought treatment for headaches in 1974, as well as in a service treatment record that appears to be dated August 1977.  He also reported a history of headaches on his October 1977 separation examination.  Records from the Veteran's service in the Kentucky Army National Guard dated from 1982 to 1998 noted that the Veteran had head surgery when he was eight months old.

At an October 2009 VA neurological examination, the examiner noted the Veteran's medical history and reported a diagnosis of headaches with mixed migranous and muscle contraction features.  The examiner commented as follows:

The veteran's documented pre-existing head condition was that of childhood requiring surgical closure of his anterior fontalle as a toddler in 1951.  Review of the [service treatment records] do not support aggravation of this condition as his enlistment exams in 1970, 1974 and separation exam in 1972 all document normal self examination questionnaire responses and normal physical exam findings regarding neurological findings.  No documentation of headaches were reported until 1975 at which time veteran's own account of headaches were "since auto accident in 09/1974."  Though there were complaints of headaches in 1977 on separation exam, these were self-limiting and apparently not a chronic problem as documented by a answer of "No" to the self-assessment questionnaire regarding "frequent or severe headaches" on periodic exam in 1998.  As for the question of etiologic relation to the current head/headache disability to that of the service, it [is] the opinion of this examiner that the current headache disability is due to that of his Stroke/TIA in 08/2000; the etiology of the inservice headache was seemingly related to an MVA.  It is therefore, the opinion of this examiner that it is less likely as not that a pre-existing head disability was aggravated by the veteran's service in the military.  Alternatively, it is less likely as not that the veteran's current head disability, including headaches, is etiologically related to his service in the military to include the documented in-service headaches.

A head or headache disability was not noted (per Crowe v. Brown, 7 Vet. App. 238 (1994)) at the time of examination for entrance into the Veteran's first or second period of service.  As such, the presumption of soundness as to a head and headache disability attaches.

While a head or headache disability was not noted at the time of examination for entrance into the Veteran's first or second period of active service, a May 1952 private record reflected an impression of internal hydrocephalus, and the Veteran has consistently reported that he had head surgery (characterized as surgical closure of his anterior fontanelle as a toddler in 1951 by the November 2009 VA neurological examiner) as a baby.  As such, the record clearly and unmistakably establishes that the Veteran had a postoperative head disability prior to the beginning of his first and second period of active service.  Additionally, clear and unmistakable evidence establishes that the pre-existing postoperative head disability did not undergo any increase in service.  While service treatment records reveal that the Veteran complained of headaches during service, no complaint or finding relative to a postoperative head disability was clinically noted on any service treatment or examination report.  In view of the foregoing, the Board finds that competent evidence of record clearly and unmistakably shows that the Veteran had a pre-existing postoperative head disability prior to service and that such was not aggravated by service.  38 U.S.C.A. § 1111.  As such, the presumption of soundness as to a postoperative head disability is rebutted, and the Board must consider whether the pre-existing postoperative head disability was aggravated in service pursuant to 38 U.S.C.A. § 1153.  As explained above, there has been no demonstration of chronic increase in the postoperative head disability during service as no complaint or finding relative to a postoperative head disability was clinically noted on any service treatment or examination report.  

The evidence of record also does not reveal that the Veteran's postoperative head disability was aggravated by any periods of ACDUTRA and/or INACDUTRA with the Kentucky Air National Guard.  Further, and as noted, the presumption of aggravation is not applicable to a claimant seeking service connection based on a period of activity duty for training and inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010).

The Veteran's service medical records do reveal that the Veteran complained of headaches during service.  The November 2009 VA examiner has specifically indicated that the Veteran's current headache complaints are essentially related to a stroke he had in August 2000.  Although the November 2009 VA examiner reviewed the Veteran's claims file, and provided a rationale for the opinion provided, the Board finds that the November 2009 VA examiner's opinion as to the etiology of the headaches is less than probative as it is based on a rationale that contains an inaccurate factual premise inasmuch as it is inconsistent with the contemporaneous service treatment evidence of record.  In this regard, the Board notes that while the November 2009 VA examiner stated that "[n]o documentation of headaches were reported until 1975...," the Veteran's service treatment records show that the Veteran sought treatment for headaches in 1974.  Further, while the November 2009 VA examiner stated that "[t]hough there were complaints of headaches in 1977 on separation exam, these were self-limiting and apparently not a chronic problem as documented by a answer of 'No' to the self-assessment questionnaire regarding 'frequent or severe headaches' on periodic exam in 1998."  The Board does not find that the Veteran's denial of "frequent or severe headaches" on periodic exam in 1998 is sufficient to establish that his headaches had resolved such that they may be characterized as having been acute and transitory in service.  

Further, the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing headache symptoms).  Barr.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson; Jandreau.  The Veteran is competent and credible to report that he had headache problems during, and after service.

In view of the foregoing, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the evidence supports a grant of service connection for a chronic headache disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Bilateral knee disability.

An October 2009 VA examiner stated that there was "insufficient clinical evidence to establish a diagnosis of an acute or chronic knee condition or residuals thereof.  Imaging and physical findings of the knees are within normal limits."  In providing a rationale for his opinion, the October 2009 VA examiner commented as follows:

Review of the claims file including private and service treatment records do identify record of complaints of bilateral knee pain without a definitive diagnosis.  Though there is a mention of "degenerative arthritis", it must be understood that there was no in-service [X-rays] or orthopedic consultations for definitive diagnosis of the source pain.  The diagnosis of degenerative arthritis was documented as "probable" as well.  Conversely, my exam revealed no abnormalities on gross examination or range of motion of the knees; [X-rays] were read as "normal."  There is no definitive diagnosis of the current claimed knee condition nor that of the knee condition addressed as "probable" degenerative arthritis while in military service.  It is, therefore, the opinion of this examiner that because there is clearly no arthritis of the knees per current imaging in contrast to that of the proposed diagnosis by military medical staff of "degenerative arthritis", it is less likely as not that the veteran's current knee disability is caused by, a result of or etiologically related to his service in the military to include the documented in-service bilateral symptomatology.

A service connection claim requires, at a minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The most recent and comprehensive evidence reveals that, despite undergoing both clinical examination and diagnostic testing, the Veteran does not have a current chronic disability of the knees.  While the Veteran has complained of knee pain (including in July 1975 and October 1975 during service), pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As for the probative value of the October 2009 VA examiner's opinion, the Board notes that the opinion was based not only on an examination of the Veteran but also was based on a review of the Veteran's claims file.  The examiner also specifically noted that the records in the claims file did not contain any diagnoses of arthritis of the left or right knee that were based on X-ray evidence.  The October 2009 VA examiner's opinion is not only the most recent of record, it is also the most comprehensive.

While the Board does not doubt the sincerity of the Veteran's belief regarding his knee problems, and finds the observations of pain during and after service to be credible, the Veteran is not competent to offer evidence which requires medical knowledge, such as rendering a medical diagnosis of current chronic disability due to such pain.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, a current left or right knee disability has not been shown.  As such, the preponderance of the evidence is against service connection for left and right knee disability.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral eye disability is denied.

Service connection for chronic headaches is granted.

Service connection for bilateral knee disability is denied.


REMAND

As for the issue of entitlement to service connection for a psychiatric disability, the Board notes that the June 2010 VA mental disorders examiner appeared to suggest that the Veteran's depression was related, at least in part, to the Veteran's service-connected low back and hernia disability.  As such, the Board has restyled the issue as entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability.  Based on the foregoing, the Board finds that a VA medical opinion would be helpful in this case, pursuant to 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), and the Veteran should be scheduled for a VA psychiatric examination to address the medical matters presented by this appeal.

Accordingly, the case is hereby REMANDED for the following actions:

1.  Issue the Veteran VCAA notice as to entitlement to service connection for psychiatric disability, to include as secondary to service-connected disability.

2.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current psychiatric disability that is proximately due to, or aggravated by, a service-connected disability, or is related to service.

3.  Thereafter, the AOJ should adjudicate the claim for service connection for psychiatric disability, to include as secondary to service-connected disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, to include the applicable law for secondary service connection.  The Veteran and his representative should be afforded the appropriate period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


